 1
 2
 3
 4
 5
 6
 7
                                    UNITED STATES DISTRICT COURT
 8                                 EASTERN DISTRICT OF CALIFORNIA
 9                                      SACRAMENTO DIVISION

10 FRANK FERNANDEZ, a California consumer,                Case No.: 2:18−CV−01142−TLN−DB
     individually and on behalf of all others similarly
11   situated,
                                                          Hon. Troy L. Nunley
12                          Plaintiff,
                                                          Hon. Deborah Barnes
13            vs.
14 TAKEDA PHARMACEUTICALS AMERICA,                  ORDER GRANTING JOINT STIPULATION
     INC., an Illinois corporation; and ELI LILLY & TO CONTINUE HEARING DATE AND SET
15   COMPANY, an Indiana corporation; and DOES 1- BRIEFING SCHEDULE FOR PLAINTIFF’S
     100, inclusive,                                RESPONSE TO TAKEDA’S MOTION TO
16                                                  DISMISS AND TAKEDA’S MOTION TO
                            Defendants.             STAY
17
18
19           The Court having reviewed the parties Joint Stipulation to Continue Hearing Date and Set

20   Briefing Schedule for Plaintiff’s Response to Takeda’s Motion to Dismiss and Takeda’s Motion to

21   Stay hereby ORDERS that:

22            (1) The hearing on the Motion to Dismiss and Motion to Stay is continued to Thursday,

23   December 6, 2018, at 2:00 p.m. in Courtroom 2, 15th floor of the United States District Court,

24   Eastern District of California, located at the Robert T. Matsui United States Courthouse, 501 I Street,

25   Sacramento, California 95814;

26           (2) Plaintiff will file a response to the Motion to Dismiss and Motion to Stay on or before
27   November 6, 2018;

28
                                                        1
                                                      ORDER
 1         (3) Defendants will file replies in support of the Motion to Dismiss and Motion to Stay on or

 2   before November 22, 2018.

 3         IT IS SO ORDERED.

 4
 5   Dated: October 15, 2018

 6
 7
 8                                      Troy L. Nunley
                                        United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
                                                  ORDER
